DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, 18-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev [US 2019/0182807] in view of Park [WO 2015/046830].
As claims 1, 13, 25 and 30, Panteleev discloses receiving control information carried in at least one repetition of a plurality of repetitions of a physical downlink control channel (PDCCH) repeated over at least one monitoring occasion of at least one search space [Par. 0039-0050 discloses a UE receives a control information carried over at least one repetition of a plurality of repetitions PDCCH repeated over monitoring occasion of a search space].  However, Panteleev fails to fully disclose what Park discloses receiving control information carried in at least one repetition of a plurality of repetitions of a physical downlink control channel (PDCCH) [Fig 1 discloses a UE receives a control information carried over at least one repetition of a plurality of repetitions PDCCH, See Abstract, the base station transmits a repetitive PDCCHs over monitoring occasion of search space such as resource used to conveying PDCCH for monitoring by UE, Page 10, Par. 5]; communicating on a data channel in a slot offset from a reference slot on the PDCCH that is indexed to one of the plurality of repetitions [Page 5, Par. 6-7 discloses the UE communicates a data with base station on slot based on reference slot “M” of PDCCH which includes slot offset “K” wherein K can be integer 0 or more, Page, 14, Par. 3, Page 16, Par. 4  and Page 16-17 disclose K can be greater than zero].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for communicating on a data channel in a slot offset from a reference slot on the PDCCH 
	As claims 2, 14 and 26, Park discloses the channel is a physical downlink shared channel (PDSCH) and the communicating on the channel comprises receiving data on the PDSCH [Fig 1 discloses PDSCH].
As claims 3, 15 and 27, Park discloses the channel is a physical uplink shared channel (PUSCH) and the communicating on the channel comprises transmitting data on the PUSCH [Fig 1 discloses PUSCH].
	As claims 6 and 18, Park discloses the slot is offset in time from reference slot [Page 5, Par. 6-7 disclose PDSCH at slot “M” of PDCCH plus offset value such K].
	As claims 7 and 19, Park discloses the reference slot is indexed to one of the plurality of repetitions that is earlier in time than each other repetition of the plurality of repetitions of the PDCCH [Fig 2 and Fig 8 discloses each repetitive PDCCH has a reference slot and includes offset value K].
	As claims 8 and 20, Park discloses the reference slot is indexed to one of the plurality of repetitions that is later in time than each other repetition of the plurality of repetitions of the PDCCH [Fig 2 and Fig 8 discloses each repetitive PDCCH has a reference slot and includes offset value K].
	As claims 9, 21 and 29, Panteleev discloses receiving information indicating the repetition of the plurality of repetitions of the PDCCH that indexes to the reference slot [Par. 0039-0040].
As claims 10 and 22, Panteleev discloses information indicating the repetition of the plurality of repetitions of the PDCCH that indexes to the 
As claims 11 and 23, Panteleev discloses the information indicating the repetition of the plurality of repetitions of the PDCCH that indexes to the reference slot is preconfigured in a memory or other storage [Par. 0039-0040].
As claims 12 and 24, Panteleev discloses slot in which to communicate on the data channel corresponds to one of a plurality of transmissions scheduled on the data channel [Par. 0050].
Claims 4, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Panteleev as applied to claims 1 and 13 above, and further in view of Li [US 2020/0221429].
As claim 4, 16 and 28, Park and Panteleev fail to disclose what Li discloses the channel configured to carry a set of aperiodic channel state information reference signals (A-CSI-RS), and the communicating the channel comprises transmitting the A-CSI-RS on the channel [Par. 0151 discloses UE receives PDCCH includes a bit for requiring UE to transmit an aperiodic CSI-RS].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for acquiring the UE to transmitting A-CSI-RS as disclosed by Li into the teaching of Park and Panteleev. The motivation would have been to obtain a reliable channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414